Citation Nr: 0521228	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for both an acquired psychiatric disorder and 
post-traumatic stress disorder (PTSD) and denied service 
connection for a chronic low back disorder to include a 
spinal disorder.  In May 2003, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In April 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder is DENIED.  

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

The veteran has not submitted a substantive appeal from the 
denial of service connection for a chronic low back disorder.  
Therefore, the issue is not on appeal and will not be 
addressed below.  


FINDINGS OF FACT

1.  In October 1982, the RO denied service connection for a 
chronic acquired psychiatric disorder.  The veteran was 
informed in writing of the adverse determination and his 
appellate rights in October 1982.  He did not submit a notice 
of disagreement with the adverse decision.  

2.  The documentation submitted since the October 1982 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The October 1982 RO decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. §§ 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

I.  Prior RO and Board Decisions

In November 1981, the Board denied service connection for an 
acquired psychiatric disorder as the claimed disability was 
not manifested during active service or for many years 
thereafter.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence upon which the Board formulated its November 
1981 decision may be briefly summarized.  The veteran's 
service medical records make no reference to an acquired 
psychiatric disorder.  VA hospital summaries dated in October 
1975, January 1976, and June 1976 state that the veteran 
complained of nightmares.  Treating VA medical personnel 
"could not detect any evidence of mental illness."  No 
psychiatric diagnoses were advanced.  An August 1980 
treatment record from Gilles R. Morin, M.D., conveys that the 
veteran had been diagnosed with a mixed anxiety and 
depressive reaction.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In October 1982, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  In October 1982, the veteran 
and his accredited representative were informed in writing of 
the adverse decision and his appellate rights.  The veteran 
did not submit a notice of disagreement with the adverse 
decision.   

The evidence considered by the RO in reaching its October 
1982 rating decision consists of an August 1982 treatment 
record from Dr. Morin which reiterated that the veteran had a 
mixed anxiety and depressive reaction.  


II.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder was received in February 2001, 
the prior version of 38 C.F.R. § 3.156 is for application.  
Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.   Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 1982 rating decision 
which determined that new and material evidence had not been 
received to reopen the veteran's entitlement to service 
connection for an acquired psychiatric disorder consists of 
photocopies of the veteran's service medical and personnel 
records, VA examination and clinical documentation, clinical 
documentation from Dr. Morin, the transcript of the May 2003 
video hearing before the undersigned Veterans Law Judge, and 
written statements from the veteran and his mother.  The 
veteran's service medical records were previously considered 
by the RO.  Clinical documentation from Dr. Morin dated in 
May 1983 and June 1987 reiterates that the veteran was 
diagnosed with a mixed anxiety and depressive reaction.  The 
report of a September 1987 VA examination for compensation 
purposes states that the 


veteran was diagnosed with alcohol dependence with depression 
and anxiety.  An April 1990 written statement from the 
veteran advanced that he had been extremely nervous since 
service separation.  A May 1993 written statement from the 
veteran's mother states that the veteran suffered a mental 
breakdown after service separation and had been subsequently 
hospitalized on several occasions.  A November 1993 written 
statement from the veteran reiterated that he had experienced 
psychiatric complaints since active service.  

A February 2001 VA psychiatric evaluation notes that 
impressions of a not otherwise specified anxiety disorder, 
"[ruleout] schizophrenia," and "[ruleout] schizotypal 
personality disorder" were advanced.  A March 2001 VA 
treatment record states that the veteran was diagnosed with 
atypical mental deficits and a schizotypal personality 
disorder.  An October 2001 VA psychiatric evaluation notes 
that diagnostic impressions of a not otherwise specified 
depressive and anxiety disorder; alcohol abuse in remission; 
and "[ruleout] not otherwise specified psychosis" were 
advanced.  An April 2002 VA treatment record states that the 
veteran reported that he had experienced intermittent anxiety 
and depression since service separation.  At the May 2003 
video hearing before the undersigned Veterans Law Judge, the 
veteran testified that he had initially manifested a chronic 
acquired psychiatric disorder during active service.  The 
remainder of the documentation pertains to ongoing treatment 
of the veteran's psychiatric and physical disabilities.  

In reviewing the additional documentation submitted into the 
record since the October 1982 rating decision, the Board 
observes that it is cumulative in nature.  It merely shows 
ongoing treatment of the veteran's psychiatric disability.  
It does not address the etiology of the claimed disorder.  In 
his testimony and numerous written statements, the veteran 
reiterated that a chronic acquired psychiatric disability 
originated during active service.  This is the same 
contention which the veteran previously advanced.  A lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In light of the foregoing, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In May 
2004, August 2004, and December 2004, the veteran was 
provided with VCAA notices which informed him of the evidence 
needed to support his application; what evidence had been 
received; what actions he needed to undertake; and how the VA 
would assist him in developing his application.  

The veteran was afforded a video hearing before a Veterans 
Law Judge.  The transcript is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Therefore, the Board finds that 
the VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Therefore, the Board finds that appellate review 
of the veteran's application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder would not constitute prejudicial error.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder is 
DENIED.  




REMAND

In its April 2004 Remand instructions, the Board directed the 
RO to issue a 
statement of the case (SOC) to the veteran and his accredited 
representative which addressed the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  The 
requested SOC has not been issued.  The Court has held that 
the RO's compliance with the Board' s remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of whether new and material 
evidence has been received to reopen the 
veteran's entitlement to service 
connection for PTSD.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  
The issue is not on appeal unless there 
is a timely substantive appeal as to that 
issue.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


